67 F.3d 297
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wayne TRAYWICK, Plaintiff--Appellant,v.MEDICAL UNIVERSITY OF SOUTH CAROLINA;  Fitzhugh Hamrick,Doctor;  Richard Dechamplain, Doctor;  David A. Whittaker,Doctor;  Richard M. Dom, Doctor;  James D. Tietge, Doctor,Doctor Edwards;  John Blackburn, Doctor;  Robert Holmes,Doctor;  Charles Hook, Doctor;  Donald Nelson, Doctor;Daniel Sneed, Doctor, but not Dr. Javed, since he was out ofthe country, Defendants--Appellees.
No. 95-1814.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 8, 1995.Decided Sept. 21, 1995.

Appeal from the United States District Court for the District of South Carolina, at Charleston.  Solomon Blatt, Jr., Senior District Judge.  (CA-94-361-2-8AJ, CA-94-857-2-8AJ, CA-94-657-2-8AJ)
Wayne Traywick, Appellant Pro Se.  Robert Holmes Hood, Christine Lynn Companion, William Richardson Hearn, Jr., HOOD LAW FIRM, Charleston, South Carolina, for Appellees.
D.S.C.
AFFIRMED.
Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Traywick v. Medical Univ. of S.C., Nos.  CA-94-361-2-8AJ, CA-94-857-2-8AJ, CA94-657-2-8AJ (D.S.C. Mar. 27, 1995).  We deny Appellant's Motion for an Injunction and for a hearing on that motion.  Appellant's Motion for an Expedited Appeal and to expedite the injunction are now moot and are dismissed for that reason.  We also deny Appellant's motion for oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.